DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claim 1 has been amended. Claims 2-4, 7, 9-17 are as previously presented. Claims 5, 6 and 8 have been canceled. Claims 18-21 are newly added. Claims 1-4, 7 and 9-21 are currently examined.
Status of Objections and Rejections 
The rejection as stated within the previous office action has been modified as necessitated by the applicant’s amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2002/0076592), and further in view of Bekkedahl (US 2004/0081866).
As to claim 1, Sato discloses a fuel cell (figures 1 and 2 #10, [0027], [0028], and throughout) comprising: at least one membrane/electrode unit (figures 1 and 2 #26, [0029], and throughout), which has a first electrode (figures 1 and 2 #29, [0029], anode; and throughout) and a second electrode (figures 1 and 2 #24, [0029], cathode; and throughout) separated from anode another by a membrane (figures 1 and 2 #20, [0029], electrolyte layer; and throughout) and at least one polar plate (figures 1 and 2 #44 and/or #46, [0034] 
Sato is silent to wherein, the first electrode and the second electrode of the at least one membrane/electrode unit are electrically connected by means of a conductor and wherein the conductor is embodied as a reinforcing member, which is arranged at an edge region of the at least one membrane/electrode unit and which holds the first and the second electrode and the membrane together mechanically. 
Bekkedahl discloses a fuel cell system comprising a first electrode and a second electrode separated by a membrane ([0004]-[0006], [0026] figures 1-2, 4 #20 and #42) wherein, the first electrode and the second electrode of the at least one membrane/electrode unit are electrically connected by means of a conductor (figures 1-2, 4 #20 and #42, external short, also see [0004]-[0006], [0026] and throughout) wherein the conductor is embodied as a reinforcing member (figures 1-2, 4, the conductor #20 and/or #42 are connected at the edge of the electrode/membrane assembly, within the same location, furthermore, the instant clamed conductor comprises an resistor which is the same as Bekkedahl, thus, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01, lastly, if pressure is applied toward the direction of the resistor the resistor would have to bend thus producing reinforcement), which is arranged at an edge region of the at least one membrane/electrode prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01, lastly, if pressure is applied toward the direction of the resistor the resistor would have to bend thus producing reinforcement). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the conductor from Bekkedahl within Sato because the addition of the conductor reduces catalyst and support corrosion in the fuel cell stack, reduces performance decay of the fuel cell stack which results from startup and shutdown cycles, reducing the potential to which the cathode of the fuel cell stack can rise during startup and shutdown, and improves the fuel cell stack ([0004], Bekkedahl). 
As to claim 2, Sato as modified by Bekkedahl discloses wherein, the conductor comprises an ohmic resistor ([0025]-[0026] and figure 3, show the relationship is a liner relationship and thus an ohmic resistor; Bekkedahl). However, should it be considered that Sato as modified by Bekkedahl is silent to wherein the an ohmic resistor as the term is not specifically stated it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the resistor be an ohmic resistor given a 
As to claim 3, Sato as modified by Bekkedahl discloses wherein, the conductor comprises a semiconductor member ([0027] and throughout, Bekkedahl). (NOTE: carbon is a semiconductor).  
As to claim 4, Sato as modified by Bekkedahl discloses wherein, the conductor is embodied as a discrete component (NOTE: the term discrete means constituting a separate entity; thus as the shunt within Bekkedahl is a separate entity it is discrete; see throughout Bekkedahl).  
As to claim 7, Sato as modified by Bekkedahl discloses wherein, the conductor is embodied as an adhesive (figures 1-4, [004]-[0006], [0026], [0027], and throughout Bekkedahl, the conductor is in place permanently as discussed throughout Bekkedahl, the term adhesive means tending to adhere, adhere means to hold fast, as the conductor is in place permanently the conductor is embodied as an adhesive; also see MPEP 2112.01). Alternatively, should the term adhesive mean additional structure, requiring a specific polymer. The connector within Bekkedahl is permanent, it would have been obvious to use a glue or an adhesive to hold the material in place as a known means of holding materials in place (see MPEP 2143 I).
As to claim 9, Sato as modified by Bekkedahl discloses wherein, the conductor has a foil-like design, and is in contact with at least one end face of the at least one polar plate (figures 1-4 and [0027], [0029] states a strip of graphite or corrosion metal and thus has a foil like design, Bekkedahl; figures 1 and 2 Sato; given the location of the conductor within Bekkedahl once placed within Sato the conductor would be against the at least one polar plate). 
As to claim 10, Sato as modified by Bekkedahl is silent to wherein, the conductor is printed onto an end face of the at least one polar plate.  However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Thus, as Sato as modified by Bekkedahl discloses the same structure as the instant claimed invention the instant claimed invention is meet regardless of the method of production (see MPEP 2113 I). 
As to claim 11, Sato as modified by Bekkedahl discloses a fuel cell stack comprising a plurality of fuel cells according to claim 1 (figures 1 and 2 #26, [0029], Sato). 
As to claim 12, Sato as modified by Bekkedahl discloses wherein, the at least one polar plate includes the first distribution region for distributing a fuel to the first electrode (figures 1 and 2 #48, [0033]; Sato).
As to claim 13, Sato as modified by Bekkedahl discloses wherein, the at least one polar plate also includes the second distribution region for distributing an oxide agent to the second electrode (figures 1 and 2 #50, [0034]; Sato).  
As to claim 14, Sato as modified by Bekkedahl discloses wherein, the at least one polar plate includes the second distribution region for distributing an oxide agent to the second electrode (figures 1 and 2 #50, [0034]; Sato). 
As to claim 15, Sato as modified by Bekkedahl discloses wherein, the conductor has a strip-shaped design, and is in contact with at least one end face of the at least one polar plate 
As to claim 16, Sato as modified by Bekkedahl discloses wherein, the conductor has a strip-shaped design, and is in contact with at least one end face of the at least one polar plate (figures 1-4 and [0027], [0029] states a strip of graphite or corrosion metal and thus has strip shaped deign, Bekkedahl; figures 1 and 2 Sato; given the location of the conductor within Bekkedahl once placed within Sato the conductor would be against the at least one polar plate). Modified Sato is silent to wherein the conductor has a wire shape design. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the strip shaped design be a wire shaped design as a mere change in shape (see MPEP 2144.04 IV B) or an aesthetic design change (see MPEP 2144.04 I). Alternatively, taking the conductor as the resistor, the resistor would have a wire type design, below is a picture of a generic resistor   
    PNG
    media_image1.png
    120
    217
    media_image1.png
    Greyscale
, also see US 2,634,352 figures 6 and 7 as evidence. 
As to claim 17, Sato as modified by Bekkedahl discloses wherein, the conductor has a strip-shaped design, and is in contact with at least one end face of the at least one polar plate (figures 1-4 and [0027], [0029] states a strip of graphite or corrosion metal and thus has strip shaped deign, Bekkedahl; figures 1 and 2 Sato; given the location of the conductor within 
As to claim 18, Sato as modified by Bekkedahl discloses wherein, the reinforcing member includes two foil like members on each side of the at least one membrane/electrode unit, and wherein the foil like members are connected to each other outside of the edge region of the at least one membrane/electrode unit (figure 4 #42, resistor, [0004]-[0006], [0026] and throughout Bekkedahl). To further explain, here is a picture of a generic resistor 
    PNG
    media_image1.png
    120
    217
    media_image1.png
    Greyscale
the wires on the left and right are foil like members (the claim requires foil like not foil) this can also be seen within US 2,634,352 figures 6 and 7 as evidence showing generic resistors. Alternatively, should more weight be given then the examiners interpretation. It would have been obvious to use the generic resistors of US 2,634,352 as shown within figures 6 and 7 as known forms of resistors (see MPEP 2143 I). Additionally, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the wire shape be strip shape as a mere change in shape or aesthetic design change (see MPEP 2144.04 IVB and MPEP 2144.04 I). 
As to claim 19, Sato as modified by Bekkedahl is silent to wherein the adhesive adhesively bonds the reinforcement member to the polar plate and to the membrane/electrode unit. However, Bekkedahl discloses wherein the reinforcement member is permanently attached. Thus,  it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to attached the reinforcement member by an adhesive as the use of an adhesive is a known means of attachment  (see MPEP 2143 I).
As to claim 20, Sato discloses a fuel cell (figures 1 and 2 #10, [0027], [0028], and throughout) comprising: at least one membrane/electrode unit (figures 1 and 2 #26, [0029], and throughout), which has a first electrode (figures 1 and 2 #29, [0029], anode; and throughout) and a second electrode (figures 1 and 2 #24, [0029], cathode; and throughout) separated from anode another by a membrane (figures 1 and 2 #20, [0029], electrolyte layer; and throughout) and at least one polar plate (figures 1 and 2 #44 and/or #46, [0034] separators; and throughout), which includes a first distribution region for distributing a fuel to the first electrode (figures 1 and 2 #48, [0033], first gas passage, and throughout) and/or a second distribution region for distributing an oxidizing agent to the second electrode (figures 1 and 2 #50, [0034], second gas passage; and throughout). 
Sato is silent to wherein, the first electrode and the second electrode of the at least one membrane/electrode unit are electrically connected by means of a conductor and the conductor is an adhesive.
Bekkedahl discloses a fuel cell system comprising a first electrode and a second electrode separated by a membrane ([0004]-[0006], [0026] figures 1-2, 4 #20 and #42) wherein, . 
Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: Sato and Bekkedahl are the closest prior arts of record. However, a potting compound is a specific compound. Neither, Sato or Bekkedahl discloses wherein the conductor is embodied as a potting compound, which encases an edge region of the at least one membrane/electrode unit and an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
In regards to the newly added claims please see the newly added rejections above. The applicant argues that the connector within Bekkedahl would not mechanically hold the portions together. The examiner respectfully disagrees. Figures 1-2, 4, the conductor #20 and/or #42 are connected at the edge of the electrode/membrane assembly, within the same location; furthermore, the instant clamed conductor comprises a resistor, which is the same as Bekkedahl. Thus, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. Lastly, if pressure were applied toward the direction of the resistor the resistor would have to bend thus producing reinforcement. The claim does not claim the material the claim does not specify the degree in which the materials are mechanically held thus even the smallest fraction would read on the instant claimed invention. Thus, the examiner maintains the rejection. The applicant argues the term adhesive, in regards to claim 7. The examiner does .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724